Citation Nr: 0929159	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1955 to 
January 1975, when he retired. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board Hearing in 
February 2009, however he failed to appear.

FINDING OF FACT

On July 30, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
Veteran's authorized representative that a withdrawal of the 
appeal of a TDIU was requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard 
to the issue of a TDIU have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204.  In a 
correspondence dated in July 2009, the Veteran's authorized 
representative notified the Board that the Veteran wished to 
withdraw his claim for a TDIU, and, hence, there remain no 
allegations of error of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review this claim and it is dismissed.



ORDER

The appeal of the claim of a TDIU is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


